TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00584-CR




                                  Tresa Denise Byrd, Appellant

                                                  v.

                                   The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
       NO. D-1-DC-06-302760, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Tresa Byrd seeks to appeal an order revoking community supervision. The court has

certified that this is a plea-bargain case and Byrd has no right of appeal.

               If a defendant plea bargains for community supervision, rule 25.2(a)(2) restricts the

right of appeal from the conviction, but it does not restrict the defendant’s right of appeal following

a subsequent revocation of supervision. Tex. R. App. P. 25.2(a)(2); Feagin v. State, 967 S.W.2d
417, 419 (Tex. Crim. App. 1998). This is true even if the defendant pleaded “true” to the allegations

in the motion to revoke, because rule 25.2(a)(2) refers only to plea bargains with regard to pleas of

guilty and no contest. Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005); see also

Gutierrez v. State, 108 S.W.3d 304-309-10 (Tex. Crim. App. 2003) (holding that plea bargain

recommendation is not binding on trial court at revocation hearing). We cannot determine from the

documents forwarded to the Court with the notice of appeal whether the plea bargain referred to in
the trial court’s certification was at the original trial or at the revocation hearing, but in either event,

it does not restrict Byrd’s right of appeal from the revocation order.

                The appeal is abated. The trial court is instructed to prepare and file an amended

certification. Dears, 154 S.W.3d at 614. Unless Byrd waived her right of appeal, this certification

should state that this is not a plea-bargain case, and the defendant has the right of appeal. If

necessary, the court shall appoint counsel and order the preparation of a free appellate record. A

copy of the amended certification and of the order appointing counsel, if made, shall be forwarded

to the Clerk of this Court no later than fifteen days from the date of this opinion.



                                                 __________________________________________

                                                 David Puryear, Justice

Before Justices Patterson, Puryear and Pemberton

Abated

Filed: November 15, 2007

Do Not Publish




                                                     2